Case 2:15-cr-20652-GCS-DRG ECF No. 1244-5 filed 11/13/18   PageID.16036   Page 1 of
                                      5




                 Exhibit 4-A
Case 2:15-cr-20652-GCS-DRG ECF No. 1244-5 filed 11/13/18   PageID.16037   Page 2 of
                                      5
Case 2:15-cr-20652-GCS-DRG ECF No. 1244-5 filed 11/13/18   PageID.16038   Page 3 of
                                      5
Case 2:15-cr-20652-GCS-DRG ECF No. 1244-5 filed 11/13/18   PageID.16039   Page 4 of
                                      5
Case 2:15-cr-20652-GCS-DRG ECF No. 1244-5 filed 11/13/18   PageID.16040   Page 5 of
                                      5
